Case 2:12-cr-20272-DPH-LJM ECF No. 682, PageID.10528 Filed 04/23/20 Page 1 of 9




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                                CRIMINAL DIVISION

 UNITED STATES OF AMERICA,

                      Plaintiff,
                                                   CASE NO. 12-CR-20272
 vs.
                                                   HON. DENISE PAGE HOOD

 ABDUL MALIK AL-JUMAIL,

                 Defendant.
 _________________________________________________________________

       DEFENDANT’S EMERGENCY MOTION FOR COMPASSIONATE RELEASE,
               OR IN THE ALTERNATIVE, HOME CONFINEMENT

        Defendant, Abdul Malik Al-Jumail, files this emergency motion to re-

 sentence him to a sentence of imprisonment of time-served or, alternatively, to home

 confinement pursuant to 18 U.S.C. § 3582(c)(1)(A)(I), as amended by § 603(b)(1) of the

 First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018).

        On May 22, 2015, the Court sentenced Mr. Al-Jumail to 120 months in prison

 after a jury convicted him of Conspiracy to Commit Health Care Fraud. (R at 450). The

 Bureau of Prisons indicates a March 19, 2024 release date, indicating that Mr. Al-

 Jumail has severed more than half of his sentence. He is currently incarcerated at the

 low-security, Fort Dix Federal Correctional Institution. At 60 years old and a history of

 history of coronary arterial disease, diabetes, and retinal disease, he is on m ultiple

 prescripts for these conditions. As a result he could suffer death or serious injury if

 infected by the COVID-19 virus or in the alternative the care for his underlying

 conditions could suffer from prison systems being overloading by COVID-19 infections.

        As the Court is aware, Mr. Al-Jumail has two other pending motions before this
Case 2:12-cr-20272-DPH-LJM ECF No. 682, PageID.10529 Filed 04/23/20 Page 2 of 9




 Court, a Motion to Vacate his Sentence pursuant to 28 U.S.C. 2255. (R at 597), and an

 Emergency Motion for Bond Pending the Court’s Decision on his 28 U.S.C. § 2255

 Motion. (R at 678) The global health crisis posed by COVID-19 throughout this nation,

 and specifically in our federal prisons necessitates filing this motion for immediate

 consideration and, if necessary, hearing by the Court.

        Extraordinary events that could not have been foreseen at the time of sentencing

 have made his current state of confinement at FCI Fort Dix extremely dangerous for Mr.

 Al-Jumail. In recent months, COVID-19 has spread across the globe and throughout the

 United States. As of March 30, 2020, COVID-19 has sickened over 815,100 people,

 leading to at least 40,237 deaths worldwide. On March 11, 2020, the W orld Health

 Organization officially classified COVID-19 as a pandemic. President Trump has

 declared a national emergency. See

 https://www.nytimes.com/interactive/2020/world/coronavirus-maps.html (last visited

 Mar. 31, 2020). Coronavirus Map: Tracking the Global Outbreak, N.Y. TIMES (updated

 daily),Press Release, World Health Organization, WHO Director-General’s opening

 remarks at the media briefing on COVD-19 – 11 March 2020, (March 11, 2020),

 available at https://www.who.int/dg/speeches/detail/who-director-general-s-opening-

 remarks-at-the-media- briefing-on-covid-19---11-march-2020.

        There remains much to be learned about the Covid 19 virus; however it is clear

 that older inmates, especially those with underlying conditions and immune deficiencies

 are particularly susceptible to the virus. At 60 years old and a combination of serious

 health ailments, Mr. Al-Jumail falls squarely in the group of inmates who are susceptible

 to a Corona virus infection that could severely injure, or kill him.
Case 2:12-cr-20272-DPH-LJM ECF No. 682, PageID.10530 Filed 04/23/20 Page 3 of 9




        Although the official position of the Bureau of Prisons is that it is maintaining a

 healthy, safe environment that is compliant to its own regulations and the social

 distancing requirements for stopping the spread of COVID 19, media investigations

 indicate that is not true. An April 16, 2020 video out of the Fort Dix FCI shows it is

 impossible for inmates like Mr. Al-Jumail to practice social distancing. See

 https://www.forbes.com/sites/walterpavlo/2020/04/19/will-cell-phones-be-the-downfall-of

 -prisons/#35c88f2b1be4 Other reports indicate that BOP personnel are w illfully ignoring

 safety procedures in ways that can cause mass infection in a facility’s population.

 https://theintercept.com/2020/04/10/prison-coronavirus-mdc-bop/

 1.     Jurisdictional Requirements

        Mr. Al-Jumail requests extraordinary relief because it is safer for him to be

 incarcerated at home than in a BOP facility. More than thirty days have passed since

 Mr. Al-Jumail has advocated for himself at FCI Fort Dix by asking for compassionate

 release, or in the alternative, home confinement. He has received no response. Even

 if the Court believes there remains a 30 day notice requirement to the BOP, case law

 indicates that the possibility of death or serious injury to Mr. Al-Jumail’s justifies waiver

 of the jurisdictional requirement.

        In Washington v. Barr, 925 F.3d 109, 118 (2d Cir. 2019), the Second Circuit

 instructed that “(e)ven where exhaustion is seemingly mandated by statute . . . the

 requirement is not absolute.” These exceptions include waiver of exhaustion “where it

 would be futile, either because agency decision makers are biased or because the

 agency has already determined the issue” and “where pursuing agency review would

 subject plaintiffs to undue prejudice.” Washington, 925 F.3d at 118; see also United
Case 2:12-cr-20272-DPH-LJM ECF No. 682, PageID.10531 Filed 04/23/20 Page 4 of 9




 States v. McCarthy, 2020 WL 1698732, at *4 (D.Conn April 8, 2020); United States v.

 Colvin, 2020 WL 1613943, at *2 (D.Conn April 2, 2020); United States v Powell, No. 94-

 CR-316-ESH (ECF at 98)(D.D.C,, March 28, 2020); United States v. Zukerman, 2020

 WL 1658880, at *3-4 (S.D.N.Y., April 3, 2020); United States v. Perez, 2020 WL

 1546422, at *2 (S.D.N.Y., April 1, 2020). Observing a jurisdictional requirement would

 cause undue prejudice that threaten’s Mr. Al-Jumail’s life. Video evidence indicates

 that the staff at FCI Fort Dix is unwilling or unable to implement safe conditions that will

 stop the spread of COVID-19. Time is not on Mr. Al-Jumail’s side. Further delay is

 further exposure and an increased possibility of severe illness and/or death. The

 request for compassionate release, or in the alternative, home confinement is justified

 and in accordance with18 U.S.C. § 3582(c)(1)(A)(I).

 2.     Extraordinary and Compelling Reasons for Release

        In order to determine if extraordinary and compelling reasons exist to release Mr.

 Al-Jumail, the Court must determine if a sentence reduction is “consistent with

 applicable policy statements issued by the [United States] Sentencing Commission.” 18

 U.S.C. § 3582(c)(1)(A). The applicable policy statement recites the following:

        1.     Extraordinary and Compelling Reasons.--Provided the defendant meets
               the requirements of subdivision (2), extraordinary and compelling reasons
               exist under any of the circumstances set forth below:
               (A)    Medical Condition of the Defendant.--
                      (i)    The defendant is suffering from a terminal illness (i.e., a
                             serious and advanced illness with an end of life trajectory). A
                             specific prognosis oflife expectancy (i.e., a probability of
                             death within a specific time period) is not required. Examples
                             include metastatic solid-tumor cancer, amyotrophiclateral
                             sclerosis (ALS), end-stage organ disease, and advanced
                             dementia.
                      (ii)   The defendant is--
                             (I)    suffering from a serious physical or medical condition,
                             (II)   suffering from a serious functional or cognitive
Case 2:12-cr-20272-DPH-LJM ECF No. 682, PageID.10532 Filed 04/23/20 Page 5 of 9




                                    impairment, or
                            (III)   experiencing deteriorating physical or mental health
                                    because of the aging process, that substantially
                                    diminishes the ability of the defendant to provide self-
                                    care within the environment of a correctional facility
                                    and from which he or she is not expected to recover

              (D)    Other Reasons.--As determined by the Director of the Bureau of
                     Prisons, there exists in the defendant's case an extraordinary and
                     compelling reason other than, or in combination with, the
                     reasonsdescribed in subdivisions (A) through (C). U.S.S.G. 1B1.13

       Mr. Al-Jumail presents “Other Reasons” in combination with his serious

 medical conditions, to warrant compassionate release. While the COVID-19

 pandemic is devastating in every region it invades, prison populations are subject to

 heightened vulnerability. See, e.g., Danielle Ivory, “We Are Not a Hospital”: A

 Prison Braces for the Coronavirus, N.Y. TIMES (March 17, 2020),

 https://www.nytimes.com/2020/03/17/us/coronavirus-prisons-jails.html (citing

 densely populated living conditions, shortage of masks, soap, and hand sanitizer, and

 the inability to routinely disinfect surfaces and maintain safe distances between inmates

 and guards as reasons prisoners are at increased risk of infection); See, e.g., Courtney

 BublŽ, Federal Prisons Pose ‘Imminent Danger’ in Spreading COVID-19, Union Says,

 GOVERNMENT EXECUTIVE (April 6, 2020),

 https://www.govexec.com/oversight/2020/04/federal-prisons-pose-imminentdanger-

 spreading-covid-19-union-says/164390/ (detailing a prison workers’ union complaint to

 OSHA complaining of “imminent danger” due to the BOP’s failure to follow national

 safety guidelines). To date, at least 42 inmates at FCI Butner have tested positive for

 COVID-19—the most of any federal prison. COVID-19 Cases, FEDERAL BUREAU OF

 PRISONS, https://www.bop.gov/coronavirus/ (last visited Apr. 9, 2020).
Case 2:12-cr-20272-DPH-LJM ECF No. 682, PageID.10533 Filed 04/23/20 Page 6 of 9




        Furthermore, there is overwhelm precedent for granting compassionate release

 under the current circumstances. United States v Andre Williams,Case No. 04-cr-

 95/MCR, at *7 (N.D. Fla. April 1, 2020) (“[A]n outbreak of COVID-19 in Williams’ facility

 would likely have fatal consequences for him. Based on these facts, the Court finds

 that Williams’ deterioration in physical health is sufficiently serious to satisfy the medical

 criteria for a reduction in sentence.”); United States v. Teresa Ann Gonzalez, No. 2:18-

 CR-0232-TOR-15, 2020 WL 1536155, at *3 (E.D. W ash. Mar. 31, 2020) (“Defendant is

 the most susceptible to the devastating effects of COVID-19. She is in the most

 susceptible age category (over 60 years of age) and her COPD and emphysema make

 her particularly vulnerable. 18 U.S.C. § 3582(c)(1)(A)(i) compassionate release

 granted.”); United States v. Campagna, No. 16 Cr. 78-01 (LGS), 2020 W L 1489829, at

 *3 (S.D.N.Y. Mar. 27, 2020) (“Defendant’s compromised immune system, taken in

 concert with the COVID-19 public health crisis, constitutes an extraordinary and

 compelling reason to modify to Defendant’s sentence on the grounds that he is

 suffering from a serious medical condition that substantially diminishes his ability to

 provide selfcare within the environment of the RCC.”); United States v. Muniz, No. 4:09-

 CR-0199-1, 2020 WL 1540325 (S.D. Tex. Mar. 30, 2020), at *2 (“Because Defendant is

 at high-risk for severe illness from COVID-19 and because inmates in detention

 facilities are particularly vulnerable to infection, the Court finds that Defendant has

 demonstrated an extraordinary and compelling reason for compassionate release.”).

        Mr. Al-Jumail squarely fits the definition of an individual who has a higher risk of

 falling severely ill from COVID-19. The Center for Disease Control (“CDC”) states that

 individuals who are 60 and older have a higher risk of severe illness. Groups at Higher
Case 2:12-cr-20272-DPH-LJM ECF No. 682, PageID.10534 Filed 04/23/20 Page 7 of 9




 Risk for Severe Illness, CENTERS FOR DISEASE CONTROL AND PREVENTION,

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-athigher-

 risk.html (last visited Apr. 7, 2020). Mr. Al-Jumail is 60 years old. The CDC also states

 that individuals with underlying medical conditions, such as a diabetes, a serious heart

 condition, and liver disease, have a higher risk of severe illness. Id. Mr. Al-Jumail

 suffers from two of these. Continuing Mr. Al-Jumail’s incarceration under the current

 circumstances could be lethal.

 3.     History of the Defendant

        Mr. Al-Jumail is a non-violent, low security offender whose crime is involves

 medical fraud. With proper conditions of release, Mr. Al-Jumail poses little risk to the

 community. The Court should also note that Mr. Al-Jumail has served his time

 productively. He has not incurred any serious offenses while incarcerated and has

 availed himself of prison programs. See Pepper v. United States, 562 U.S. 476

 (2011)(evidence of post-sentencing rehabilitation may be highly relevant to several of

 the statutory sentencing factors that Congress has expressly instructed district courts to

 consider at sentencing). Finally, he has a re-entry plan that will prevent recidivism and

 ensure his health and safety as well as the public’s health and safety should the Court

 reduce his sentence. His family can pick him up from the Fort Dix facility within a day of

 this Court granting the motion and ordering his release from prison. He can reside with

 his daughter, who’s home is already approved by the Court’s probation department, and

 be supervised by the Court’s probation department under supervised release, or if the

 Court chooses, home confinement. Mr. Al-Jumail will self-quarantine at home as long

 as necessary to ensure his health and safety and that of others. Further, he will obtain
Case 2:12-cr-20272-DPH-LJM ECF No. 682, PageID.10535 Filed 04/23/20 Page 8 of 9




 suitable, gainful employment if his health allows, and can obtain insurance through

 medicare. In sum, the § 3553(a) factors weigh heavily in Mr. Al-Jumail’s favor.

        This Court is in the business of weighing equities to make consequential

 decisions. Yet, other than habeas corpus proceedings in death penalty cases, few prior

 cases could have presented the potential, if not likely, life-or-death consequences that

 this case presents. The Court should grant this motion because so rarely do justice and

 mercy require the same result. See Walker v. Martel, 709 F.3d 925, 950-51 (9th Cir.

 2013) (Gould, J., concurring in part & dissenting in part) (“Shakespeare told us that

 ‘[t]he quality of mercy is not strain’d,’ Milton instructed us to “temper so [j]ustice with

 mercy” and advised us that ‘[m]ercy [must] colleague with justice,’ and President

 Lincoln reminded us that ‘mercy bears richer fruits than strict justice.’”) (citations

 omitted); The Torah, Micah 6:8 (“what does the Lord require of you but to do justice,

 and to love kindness, and to walk humbly with your God.”). The facts and the law are

 extraordinary and compelling. They call for mercy. Without mercy, Mr. Al-Jumail could

 be facing death behind bars.

        WHEREFORE, Defendant, Abdul Malik Al-Jumail, respectfully requests that the

 Court grant his Motion for Compassionate Release, or in the alternative, Home

 Confinement.

                                             Respectfully Submitted,

                                             /s/ Nicole L. Smith
                                             Nicole L. Smith, P 62475
                                             Attorney for Abdul Malik Al-Jumail
                                             467 Eureka Road, Suite 1
                                             Wyandotte, Michigan 48192
                                             (734) 692-3033
                                             nlsmith@smithmihas.com
Case 2:12-cr-20272-DPH-LJM ECF No. 682, PageID.10536 Filed 04/23/20 Page 9 of 9




                               CERTIFICATE OF SERVICE

         I certify under penalty of perjury that I served the Defendant’s Emergency Motion

 for Compassionate Release, or in the alternative, Home Confinement to all relevant

 parties and the Court through the Court’s CM/ECF electronic filing system on April 23,

 2020.

                                          /s/ Nicole L. Smith
                                          Nicole L. Smith, P 62475
                                          Attorney for Abdul Malik Al-Jumail
                                          467 Eureka Road, Suite 1
                                          Wyandotte, Michigan 48192
                                          (734) 692-3033
                                          nlsmith@smithmihas.com
